          Case 2:18-cv-02590-JZB Document 48 Filed 07/26/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 Angel A. Garcia,                                     No. CV-18-02590-PHX-JZB
10                         Plaintiff,                   ORDER
11 v.
12 AVH Mortgage LLC, et al.,
13                         Defendants.
14
15
16             On July 25, 2019, Plaintiff Angel Garcia filed a Notice of Settlement. (Doc. 47.)
17             Accordingly,
18             IT IS ORDERED that the Clerk of Court shall dismiss this matter with prejudice
19      on August 26, 2019 unless a stipulation to dismiss is filed prior to the dismissal date.
20             Dated this 26th day of July, 2019.
21
22
                                                          Honorable John Z. Boyle
23                                                        United States Magistrate Judge
24
25
26
27
28
